Citation Nr: 0937230	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  08-15 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a compensable evaluation for nonalcoholic 
steatohepatitis.

2.  Entitlement to service connection for a bilateral 
shoulder disorder.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to 
September 2005, when he retired.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Louisville, Kentucky (RO).


FINDINGS OF FACT

1.  The veteran's nonalcoholic steatohepatitis (NASH) is 
manifested by 
non-incapacitating fatigue, and periodic right upper quadrant 
pain, occurring between 4 times per day and 2 times per week.

2.  The veteran's service treatment records show that the 
veteran reported experiencing bilateral shoulder pain and 
lower back pain.

3.  A bilateral shoulder disorder is currently diagnosed.

4.  The evidence relates the veteran's bilateral shoulder 
disorder to his military service.

5.  The record does not contain evidence of a diagnosed back 
disorder.




CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for NASH are 
not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7345 (2008).

2.  A bilateral shoulder disorder was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

3.  A back disorder was not incurred, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for service connection 
and an increased evaluation, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).  A letter dated in March 2007 satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Moreover, the veteran was notified of regulations 
pertinent to the establishment of an effective date and of 
the disability rating in that March 2007 letter.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran has not indicated that he receives, nor does the 
record contain evidence of, disability benefits from the 
Social Security Administration (SSA); accordingly, the RO's 
failure to obtain any pertinent SSA disability determinations 
or the medical records considered in making those decisions 
was not in error.  38 C.F.R. § 3.159 (c) (2).  The veteran 
was also accorded a VA examination in March 2007; a VA 
general medical examination had previously been conducted in 
April 2006.  38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 
____ (2009); 129 S. Ct. 1696, 2009 WL 1045952, U.S., April 
21, 2009 (No. 07-1209).  

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

Increased Evaluation Claim

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2008).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, 
VA has a duty to consider the possibility of assigning staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's NASH is evaluated under the provisions of 
38 C.F.R. § 4.114, Diagnostic Code 7345, which contemplates 
chronic liver disease without cirrhosis.  38 C.F.R. § 4.114, 
Diagnostic Code 7345.  A noncompensable evaluation is 
warranted where there is evidence of nonsymptomatic chronic 
liver disease without cirrhosis (including hepatitis B, 
chronic active hepatitis, autoimmune hepatitis, 
hemochromatosis, drug-induced hepatitis, etc., but excluding 
bioduct disorders and hepatitis C).  Id.  A 10 percent 
evaluation is warranted when there is demonstrated evidence 
of intermittent fatigue, malaise, and anorexia, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least 1 
week, but less than 2 weeks, during the past 12-month period.  
Id.

In this case, the evidence does not support a compensable 
evaluation for NASH under Diagnostic Code 7345.  For a 
compensable evaluation to be awarded, one of two sets of 
criteria must be met.  Demonstrated evidence of intermittent 
fatigue, malaise, and anorexia satisfy the requirement for a 
compensable evaluation; these criteria are conjunctive, not 
disjunctive; thus all criteria must be met.  See id.; see 
also Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the 
conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met).  The 
veteran testified during his June 2009 Board hearing that he 
experienced fatigue in the morning and periodically through 
his work day, but was able to manage it by taking breaks.  
However, the veteran denied malaise and any eating problems, 
to include anorexia or weight gain.  He also stated during 
the March 2007 VA digestive examination that right upper 
quadrant pain was his only complaint.  Absent evidence of 
malaise or anorexia, the first set of criteria is not met.

Moreover, although the veteran reported experiencing right 
upper quadrant pain to his private physician in March 2007, 
and to the March 2007 VA examiner and during his June 2009 
Board hearing, there is no evidence that this right upper 
quadrant pain or the fatigue described above constituted an 
incapacitating episode.  Note (2) of Diagnostic Code 7345 
defines "incapacitating episode" as "a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician."  38 C.F.R. § 4.114, Diagnostic 
Code 7345, Note (2).  

But the veteran specifically denied that his fatigue and 
right upper quadrant pain required bed rest, and there is no 
documentation in the record that a physician instructed the 
veteran to rest until his fatigue and right upper quadrant 
pain had resolved.  Indeed, the veteran indicated during his 
March 2007 VA digestive disorders examination that the pain 
only lasted for 30 seconds, and resolved with a short rest; 
he stated during the June 2009 Board hearing that the pain 
was, at most frequent, 4 times per day for the same interval.  
It is observed that the veteran reported during his Board 
hearing that he either works on his farm during the weekends, 
or rests in the house, "depend[ing] on how motivated I 
get," but the bulk of the record does not reflect that his 
symptomatology was so severe that the weekends where he was 
not "motivated" constituted an incapacitating episode as a 
result of his NASH symptoms.  Accordingly, a compensable 
evaluation under Diagnostic Code 7345 is not warranted.

Other diagnostic codes pertaining to digestive conditions 
have been considered.  Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).  However, there is no evidence of colitis, 
distomiasis, enteritis, diverticulitis, peritonitis, 
resection of the large or small intestine, hernia, 
visceroptosis, neoplasms of the digestive system, 
pancreatitis, or hepatitis C.  Accordingly, Diagnostic Codes 
7323, 7324, 7325, 7326, 7327, 7328, 7329, 7331, 7338, 7339, 
7340, 7342, 7343, 7344, 7346, 7647, and 7354 are not for 
application.  See 38 C.F.R. § 4.114, Diagnostic Codes 7323-
29, 7331, 7338-40, 7342-44, 7346-47, 7354 (2008).  
Additionally, service connection for hemorrhoids was 
previously denied in the June 2006 rating decision.  
38 C.F.R. § 4.114, Diagnostic Code 7336 (2008).  Accordingly, 
a compensable evaluation is not warranted under these 
alternate diagnostic codes.  

Finally, the issue of whether the manifestations of the 
veteran's service-connected NASH presents an exceptional or 
unusual disability picture so as to warrant referral to the 
appropriate officials for consideration of extraschedular 
ratings has been considered.  See 38 C.F.R. § 3.321(b) 
(2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  An 
extraschedular rating cannot be assigned in the first 
instance, but it must be specifically adjudicated whether to 
refer a case for such an evaluation, when the issue is either 
raised by the claimant or is reasonably raised by the 
evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 
(2008), citing Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the schedular evaluations in this case are not 
inadequate.  Thun, 22 Vet. App. at 115.  Evaluations in 
excess of those currently assigned may, in the appropriate 
cases, be assigned for certain manifestations of the disorder 
for which the veteran is seeking an increased evaluation.  
However, the medical evidence of record does not support such 
a higher evaluation on this basis.  Specifically, the record 
reflects that his NASH symptoms are not so severe as to have 
required bed rest and treatment by a physician.  He reported 
during his May 2009 Board hearing that he was able to manage 
his right upper quadrant pain and fatigue simply through the 
"breaks" in his work schedule that occurred during the 
course of each day (lunch, mid-afternoon, etc.).  The 
pertinent evidence of record also reflects that the veteran's 
primary symptom is right upper quadrant pain; other than 
fatigue, the record reveals that he has denied experiencing 
all other characteristic NASH symptoms.  The remaining 
evidence of record does not show such an "exceptional or 
unusual disability picture" that goes beyond the limits of 
the schedular criteria.

Ultimately, while the evidence of record shows that the 
manifestations of the veteran's service-connected NASH 
impacts his ability to be employed in certain capacities, the 
record does not demonstrate that there exists a level of 
interference with employment not already encompassed by the 
currently assigned evaluation.  See Thun, 22 Vet. App. at 
115.  Therefore, the criteria for submission for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b) (1) are not met, and the RO's decision not 
to refer this issue to the Chief Benefits Director or the 
Director, Compensation and Pension Service was correct.

Because the evidence does not show that the veteran 
experiences anorexia, malaise, or has incapacitating episodes 
as a result of his NASH, the preponderance of the evidence is 
against his claim for a compensable evaluation.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service Connection Claims

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Shoulder Disorder

The veteran's service treatment records show that he denied 
experiencing shoulder symptoms during May 1997 and October 
2002 routine examinations.  However, in a May 2005 report of 
medical history, shortly prior to separation, the veteran 
reported that he had a history of painful shoulders of 
swollen or painful joints; specifically, he stated "[I] have 
had shoulder problems."  

Subsequent to service, September 2005 private treatment 
records record the veteran's reports of bilateral shoulder 
pain.  However, an x-ray found no acute osseous abnormality, 
fracture, dislocation, or arthritis changes; the 
acromioclavicular joints were symmetric.  A March 2007 
private treatment record noted that the veteran reported 
symptoms of bilateral shoulder osteoarthritis.  However, 
during the March 2007 VA examination, x-rays taken showed a 
normal study; no fractures, dislocation, erosions, or 
abnormal soft tissue were found; shoulder strain was 
diagnosed.  

During the veteran's June 2009 Board hearing, he reported 
that his shoulder symptoms caused limitations in his work for 
the National Park Service.  On questioning, he stated that 
the shoulder symptoms he experienced during his entire period 
of service continued after his 2005 separation from service.  
Following this hearing, a July 2009 opinion letter from the 
veteran's private physician noted that the veteran had 
sustained a shoulder strain in service and had experienced 
recurring bilateral shoulder pain since that time.  For these 
reasons, the private physician stated in his July 2009 
letter, it was "at least as likely as not" that the 
veteran's current bilateral shoulder degenerative arthritis 
was due to excessive movement incurred during service.  There 
are no other opinions to contradict the opinion of the 
veteran's private physician, and the veteran's statements as 
to the long-term nature of his symptomatology are also 
considered credible, competent lay evidence as to features or 
symptoms of his claimed disorder.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  As the evidence of record 
supports a relationship between the veteran's currently 
diagnosed bilateral shoulder disorder and his military 
service, service connection for a bilateral shoulder disorder 
is warranted.

Back Disorder

The veteran's service treatment records show that in November 
2000, the veteran reported a 4 day history of lower back 
pain, indicating that there had been no specific injury.  The 
military physician diagnosed mechanical lower back pain.  
Additionally, in an October 2002 report of medical history, 
the veteran denied back pain or problems.  

As noted above, the veteran was separated from service in 
September 2005.  During the April 2006 VA general medical 
examination, he stated that he first sustained a back injury 
in 1999 while lifting heavy items.  He reported that he 
intermittently experienced back pain after lifting items, but 
that he currently had no symptoms and was not undergoing any 
routine treatment.  Physical examination showed a normal 
spine range of motion, with no pain on movement.  The VA 
examiner diagnosed myofascial back pain.  During his June 
2009 Board hearing, the veteran stated that his back symptoms 
caused limitations for him at work.  He also testified that 
his back symptoms had existed throughout service, and had 
continued after his service separation in 2005.  
Additionally, a July 2009 opinion letter from the veteran's 
private physician indicated that the veteran reported a 
history of recurrent back pain since the time of an inservice 
shoulder injury.

Although the veteran first reported experiencing back pain 
during service, and has testified that he experienced it for 
the remainder of his military service and continuously since 
his service separation, there is no evidence that he has a 
diagnosed back disorder.  The evidence of record only shows 
that he experiences back pain, and pain is only one criterion 
for determining whether a disability exists.  Indeed, the 
Court of Appeals for Veterans Claims has held that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  Moreover, 
although the veteran's lay statements, to include his 
testimony at his June 2009 Board hearing, are competent 
evidence of the symptoms he has experienced, he is not a 
physician, and lacks the medical training necessary to 
diagnosed a medical disorder or offer an opinion as to its 
origin.  See Espiritu, 2 Vet. App. at 494-95.  Accordingly, 
service connection for a back disorder is not warranted.

In his April 2007 statement, the veteran expressed his 
disbelief that his claim for service connection for a back 
disorder could be denied after he "spent 20 years lifting, 
loading, and building bombs" in the ordnance corps, and 
experiencing back pain as a result.  Because the Board is 
bound by the law, and is without authority to grant benefits 
on an equitable basis; service connection cannot be granted 
at this time because there is no current evidence of a 
diagnosed disorder.  See Harvey v. Brown, 6 Vet. App. 416, 
425 (1994).  However, the instant decision does not prohibit 
the veteran, should a back disorder were to be diagnosed by a 
medical professional in the future, from submitting evidence 
of such a diagnosis in support of a claim to reopen.  See 
38 C.F.R. § 3.156 (a) (2008).  

Because the record does not show that a currently diagnosed 
back disorder, the preponderance of the evidence is against 
the veteran's claim.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A compensable evaluation for NASH is denied.

Service connection for a bilateral shoulder disorder is 
granted, subject to the applicable regulations concerning the 
payment of monetary benefits.

Service connection for a back disorder is denied.


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


